UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

RICHARD FISHER, )
)
Plaintiff, )
)
v. ) Civil Action No. 11-2107 (RJL)
)
ISAAC FULWOOD, JR., ,,
§ rstEo
Def°nda“t' )  il i 2@5§3

RANDUM QPINION c,-znn~. 1‘ .: 'r).i‘vl'»'i iv 3@“"~‘“?“‘:¥'
r~ C¢_;i_@rl'»., m ina D‘,'_tnr;i ot COlUmb‘-a
/$,2013[1)1774 F.
Supp. 2d 54, 55 (D.D.C. 2011) (Fz`sher 1) (granting in part and denying in part
defendants’ motion to dismiss); Fz`sher v. Fulwood, Civ. No. 09-1910, 2012 WL 848152
(D.D.C. Mar. 9, 2012) (Fisher II) (granting defendants’ motion to dismiss on remaining
ex post facto claim), the Court agrees that res judicata applies and, thus, will grant
defendant’s motion to dismiss.
BACKGROUND

Plaintiff was sentenced on November 21, 1997 by the Superior Court of the
District of Columbia. Compl. at 3. He "is serving multiple sentences for second-degree
murder, possession of a firearm during a crime of violence, and carrying a pistol without
a license, all in violation of various sections of the District of Columbia Code." Fz`sher,
774 F. Supp. 2d at 55. In both this action and the earlier action, plaintiff alleges that the
Commission applied the wrong guidelines, namely the 2000 guidelines, to deny his
application for parole when it should have applied the 1987 regulations and the 1991
guidelines Compl. at 5; cf Fz`sher, 774 F. Supp. 2d at 56 ("Plaintiff alleges that at his
initial parole hearing on April 30, 2009, the Commission applied the 2000 guidelines
when it should have applied the 1987 regulations and 1991 guidelines . . . . Alternatively,
plaintiff alleges that, to the extent that the Commission applied the 1987 regulations, it
did so without consideration of the 1991 guidelines.")

Although plaintiff contends in opposition to the instant motion that the claims are
not the same, both actions challenge the Commission’s Notice of Action dated July 25,

2

2011, and advance the same argument. See Compl. 4-6; Fisher, 2012 WL 848152, at *l
("Indeed, the Commission's Notice of Action dated July 2, 2009, states that ‘the
Commission is applying the DC Board of Parole's 1987 guidelines to the initial parole
decision in your case,’ . . . and~its Notice of Action dated July 25, 2011, states ‘[y]ou

797

continue to be scored under the 1987 guidelines of the D.C. Board of Parole. ). Since
the Commission had stated in the July 25, 2011 action notice that it had applied the 1987
guidelines, and plaintiff had provided nothing to rebut that statement, the Court found
plaintiff s ex post facto claim moot and granted defendant’s motion to dismiss. Fz'sher,
2012 WL 848152, at *1-2.
DISCUSSION

Under principles of resjudz'cata, also known as claim preclusion, "a judgment on
the merits in a prior suit bars a second suit involving identical parties or their privies
based on the same cause of action." Apotex, Inc. v. FDA, 393 F.3d 210, 217 (D.C. Cir.
2004) (citation omitted). Specifically, "a subsequent lawsuit will be barred if there has
been prior litigation (1) involving the same claims or cause[s] of action, (2) between the
same parties or their privies, and (3) there has been a final, validjudgment on the merits,
(4) by a court of competent jurisdiction." Capz`tol Hill Grp. v. Pz'llsbury, Winthrop, Shaw,
Piz‘tman, LLC, 569 F.3d 485, 490 (D.C. Cir. 2009) (citation omitted). Thus, claim
preclusion "embodies the principle that a party who once has had a chance to litigate a
claim before an appropriate tribunal usually ought not to have another chance to do so,"
and is designed "to prevent litigation of matters that should have been raised in an earlier

suit." SBC Commc'ns Inc. v. FCC, 407 F.3d 1223, 1229 (D.C. Cir. 2005) (citation and

3

internal quotation marks omitted). Res judicata bars the relitigation "of issues that were
or could have been raised in [the prior] action." Drake v. FAA, 291 F.3d 59, 66 (D.C.
Cir. 2002) (emphasis in original) (quoting Allen v. McCurry, 449 U.S. 90, 94 (1980)); see
I.A.M Nat’l Perzsz`orz Fund v. Indus. Gear Mfg. Co., 723 F.2d 944, 949 (D.C. Cir. 1983)
(noting that res judicata "forecloses all that which might have been litigated previously");
accord Crowder v. Bierman, Geesing, and Ward LLC, 713 F. Supp. 2d 6, 10 (D.D.C.
20l0)

This action presents substantially the same claims as the earlier action and is
brought against one of the same defendants. Since the earlier action was dismissed on the
merits, plaintiff is precluded from litigating the same or related claims anew.
Accordingly, the Court grants defendant’s motion to dismiss under F ederal Rule of Civil
Procedure l2(b)(6). A separate, final order accompanies this Memorandum Opinion.

7
.MQM
/ RICH,L&\_))J. LEoN
United States District Judge